Title: To Benjamin Franklin from ——— Ricot, 11 April 1780
From: Ricot, —— (official at St. Valery sur Somme)
To: Franklin, Benjamin


Monsieur
St Valery S: S. Le 11 avril 1780.
Je prends la liberté de vous informer que le Corsaire Nommé le Prince Noir de 22 Canons a Eté forcé de faire Côte a Berk [Berck] distant de quatre lieües de ce port, par la chasse que Lui a donné une fregatte angloise, le Neuf de ce mois; interessé par plus d’un motif au Bien des Etats unis, jÿ ai depeché Sur le Champ un de mes affidés pour offrir des secours au Capitaine Et a L Equipage.
Si vous me chargéz dordre Relatifs a ce Navire, je Les Executerai avec autant de zele qu’il Soit possible de le faire a tous Vraÿs françois Envers Ses amis.
Jai L’honneur dEtre avec Respect Monsieur Votre tres humble Et tres obeissant serviteur
Ricot Receveur de Mgr. Lamiral Et Capne de port 
Notation: Mr. Ricot. April 10. 1780
